DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-10 are currently pending in this application. 
Priority
3.	 This application claims benefit to provisional application 62/745,936. No foreign priority has been claimed.  
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/17/2020, 4/10/2020 and 4/07/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.         	The drawings submitted on 10/11/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


8.	Claims 1-10 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Sakamoto et al. US PAT# 6,320,344.
With regards to claim 1, Sakamoto et al. US PAT# 6,320,344 teaches a method of correcting for errors in a rotational position sensor having a sine signal and a cosine signal, comprising: 
compiling data from the sine signal and the cosine signal over a period of rotation of a motor shaft; (Col. 4-5, lines 51-67 & 1-11)(Figure 3B)
determining offset correction parameters from the data; (Col. 3-4, line 64-67 and 1-5)
correcting the data with the offset correction parameters; (Col. 3-4, line 64-67 and 1-5)
determining amplitude difference parameters from the data; (Col. 5, lines 8-11)
correcting the data with the amplitude difference parameters; (Col. 1, lines 50-64)
determining phase difference parameters from the data; (Col. 1, lines 50-64)
correcting the data with the phase difference parameters; (Col. 1, lines 50-64) and
using the offset correction parameters, the amplitude difference parameters, and the phase difference parameters to correct the sine signal and the cosine signal. (Col. 1, lines 50-64)
The difference (offset) between the actual position signal and the detection error signal and providing a corrected command rotational position for the motor is described. (Col. 1, lines 50-64) The signals shown in the prior art have an amplitude and phase.(figure 3b) It is within reasonable interpretation to conclude that when providing a corrected command rotational position for the motor the signal that contain both the amplitude and phase, those components would have to be corrected in order to arrive at the corrected signal. 
With regards to claim 2, Sakamoto et al. US PAT# 6,320,344 teaches compiling data includes recording values of the sine signal and the cosine signal over the period; and 
Allowable Subject Matter
9.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner's Note:
10. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
11.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Godler et al. US Pat # 6,542,842 teaches a method of compensating periodic signals in sensor output. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
14.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        November 5, 2021